Bloodworth, J.
(After stating the foregoing facts.) We think the court erred in overruling the-demurrer to the petition. The sole question is: Was the suit brought in the name of the proper party? 'In other words, where property is insured and a mortgage given by the insured and owner covering the same property, and to the policy is attached a “ New York standard mortgagee clause,” with loss, if any, payable to the mortgagee “ as to the interest of the mortgagee only therein,” can the mortgagee, under the laws of Georgia, by virtue of said clause maintain an action at law in its own name for a total loss under the policy when the amount of its debt is less than the amount of the insurance? To this we answer: No. The Civil Code (1910), § 5516, provides as follows: “As a general rule, the action on a contract, whether express or implied, or whether by parol or under seal, or of record, must be brought in the name of the party in whom the legal interest in such contract is vested, and against the party who made it in person or by agent.” An insurance contract is no exception to this general rule. In St. Paul Fire & Marine Insurance Co. v. Brunswick Grocery Co., 113 Ga. 786 (3) (39 S. E. 483), it was held: “An assignment of a policy of fire insurance must be in writing.” See Northwestern National Insurance Co. v. Southern States Phosphate & Fertilizer Co., 20 Ga. App. 507 (4 a) (93 S. E. 157), and cases cited. In National Fire Insurance Co. v. Grace, 106 Ga. 264 (32 S. E. 100), the Supreme Court held, that “ in order to transfer the legal title to a policy of fire insurance from the person to whom the policy was issued to another, the assignment thereof must be in writing, and one other than *244the person to whom it was issued can not, in his own name, maintain an action thereon, unless the policy has been duly assigned to him in writing". In Traders Insurance Co. v. Mann, 118 Ga. 381 (1) (45 S. E. 426), the Supreme Qourt said: “A suit on a policy of insurance must be brought in the name of the holder of the legal title.55 In Hartford Fire Insurance Co. v. Davenport, 37 Mich. 609, it was held that “the person to whom and for whose benefit an insurance policy is issued, and in whose name it stands, is its legal owner.55 In the opinion in that ease Justice Campbell said: “ We are also of opinion that the plaintiffs below showed no right to sue upon the contract. The parties to this policy were Headly [the insured] and the company. Van Buren v. St. Joseph County Village Ins. Co., 28 Mich. 404; Clay Fire and Marine Ins. Co. v. Huron Salt and Lumber Mfg Co., 31 Mich. 346. The policy was to insure his interest and not that of the mortgagees, and any money paid to them would enure to his benefit. They hold no assignment of the policy and sue as original parties.55 In Thatch v. Metropole Insurance Co., 3 McCrary (U. S.), 387, “O. obtained from defendant insurance on certain premises, the policy containing this provision: ‘ Loss, if any, payable to T., as his interest may appear5 — O. being at the time indebted to T., and this indebtedness being secured by trust deed upon the premises covered by the insurance. The premises were destroyed by fire, and T. filed his complaint, demanding' Judgment on the policy against the insurance company which issued it. Defendant demurred.55 It was held that “ 0., being the owner of the polipy, is alone entitled to sue on it; T. has no right of action, and the complaint is bad no demurrer/5 See the same case in 11 Fed. 29. Among the many cases which hold that when a loss payable clause is attached to an insurance policy and a loss occurs the insured is the proper party to bring suit are the following: Minnock v. Eureka F. & M. Ins. Co., 90 Mich. 236 (1) (51 N. W. 367); Perry v. Dwelling House Ins. Co., 67 N. H. 292, 296 (33 Atl. 731, 39 Am. St. Rep. 906); St. Paul Fire Ins. Co. v. Johnson, 77 Ill. 598 (1); Williamson v. Michigan Ins. Co., 86 Wis. 396; (57 N. W. 46, 39 Am. St. R. 906); Martin v. Franklin Fire Ins. Co., 38 N. J. Law, 140 (20 Am. Rep. 372); Kane v. Hibernia Mutual Fire Ins. Co., 38 N. J. Law, 441 (20 Am. Rep. 409).
There was no transfer in writing from the assured to the plaintiff *245of the policy sued on in the case sub judiee. Attaching the loss payable clause thereto did not have that effect. Northwestern National Insurance Co. v. Southern States Phosphate & Fertilizer Co., 20 Ga. App. 506 (2) (93 S. E. 157); Hartford Fire Ins. Co. v. Liddell, 130 Ga. 13 (60 S. E. 104, 14 L. R. A. (N. S.) 168, 124 Am. A. R. 157; Martin v. Franklin Fire Ins. Co., 38 N. J. Law, 140 (2) (20 Am. Rep. 372); Williamson v. Michigan Fire & Marine Ins. Co., 86 Wis. 393 (57 N. W. 46, 39 Am. St. Rep. 906). The legal title to the policy remained in the insured, and as long as this was true the Jefferson Standard Life Insurance Company could not maintain an action at law thereon in its own name, or for the use of, or for the benefit of, or as the appointee of the insured. This is true because “ the plaintiff, having no right of action at all, cannot recover for his own benefit or for the use of another.” Wright v. Continental Insurance Co., 117 Ga. 499 (1) (43 S. E. 700). “To maintain a suit for the use of another, there must be a legal right of action in the party bringing the suit.” State of Georgia v. Bank of Quitman, 117 Ga. 849 (45 S. E. 236). See also Terrell v. Stevenson, 97 Ga. 570 (1) (25 S. E. 352.). The rulings in Northwestern National Insurance Co. v. Southern States Phosphate & Fertilizer Co., supra, must be considered in the light of the facts of that case and the laws of the State, and, so considered, they are not authority for the position taken by counsel for the defendant in error, that this suit is properly brought because by amendment it is alleged that the suit is brought with the consent of the insured and that the plaintiff is the appointee of the insured to collect the policy. In that case it was distinctly ruled that “ an assignment of such a contract must be in writing.” What was said in reference to a “ loss-payable clause” is' obiter, because there was no such clause in the certificate or policy sued on. The plaintiff sued as the “legal holder” of the policy, and planted his right to recover distinctly upon the ground that the insured had “ assigned and transferred by their written endorsement” the said policy. In Hartford Fire Insurance Co. v. Amos, 98 Ga. 533 (1) (25 S. E. 575), it was held: “Where an action was brought upon a policy of fire insurance by one other than the person to whom the policy was issued, the declaration alleging that the latter had ‘for a valuable consideration transferred and assigned and delivered said policy of *246insurance to petitioner/ and also setting forth, a copy of the policy, upon which, however, there was no copy of any assignment or transfer to the plaintiff, grounds of demurrer alleging that it does not appear that the alleged transfer and assignment of said contract was in writing/ and that fsaid alleged transfer and assignment is not set forth and declared on,’ ought, in the absence of an offer to amend by averring that the assignment was in fact in writing and by setting forth the writing itself, to have been sustained.” See page 534 (1), and cases cited.
Under the ordinary loss-payable clause the mortgagee has no greater rights than the insured so far as keeping the policy alive and valid, and should the insured violate any of the terms of the policy and thus invalidate it, the mortgagee could not recover, though in absolute ignorance of the conduct of the mortgagor, but under the “ New York standard mortgagee clause” the mortgagee is not affected by any act or neglect of the mortgagor in violation of the conditions of the policy of which the mortgagee is ignorant. In construing this form (New York standard) this court, in Southern States Fire & Casualty Co. v. Napier, 22 Ga. App. 361-362 (2) (96 S. E. 15), held that “this agreement operates as a separate and distinct contract of insurance upon the mortgagee’s interest, and gives to the mortgagee such an independent status as might authorize a recovery by him on the policy even though the circumstances were such as would prevent a recovery by the mortgagor.” Had the policy in this case been invalidated by reason of any act or neglect of the insured, and if under this policy she had no rights, then the mortgagee, whose interest is less than the amount of the policy, could have brought suit, not for the whole amount of the policy, but for the amount of its interest therein as shown by the amount due on the indebtedness to it. Such-is not this case. The insured still has an interest in the policy, the title to which is still in her, but the suit is in the name of another, and for the full amount of the policy, and in addition thereto is for damages and attorney’s fees. In Trust Company of Georgia v. Scottish Union & National Insurance Co., 119 Ga. 672 (1) (46 S. E. 855), it was held that “ a mortgagee may maintain an action at law, in his own name alone, for loss under an insurance policy payable to him as his interest may appear, when the amount of his debt exceeds or equals the value of the insurance, *247and the mortgage embraces all of the insured -property which was destroyed.” In the decision in that case (p. 674) the Supreme Court said: “There was no ground for the objection that a splitting of the cause of action on the policy would result, as there was an allegation that the mortgage debt exceeded the amount due under the policy. ” It is further true that in that case the mortgagor had nothing to do with obtaining the insurance, but that the policy was applied for by the receiver of the mortgagee and the premium paid by the receiver. The real effect of this was to insure only the interest of the mortgagee in the property. The ruling in that case will not be extended by this court.
After patient, prolonged, and diligent search in text books, encyclopedias, and reports, we find that in passing on the right to sue under insurance policies containing loss-payable clauses, the decisions of the courts of the several States are as different and divergent as the ingenuity of attorneys has found ways in which to bring suits where these clauses are involved. This is largely due to a difference of statutes of the several States and to the difference between the common law and code practice. Under the laws of Georgia we are convinced, as stated above, that the plaintiff had no right to maintain the action in this case, and that the court erred in-overruling the demurrer to the petition.

Judgment reversed.


Broyles, G. J., concurs.